Citation Nr: 1048388	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  06-30 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable rating for epididymitis, 
claimed as scrotal/testicle pain on the right side.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran had active service from January 1978 to September 
1999.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Roanoke, 
Virginia, which granted service connection for epididymitis and 
assigned a noncompensable evaluation, effective from November 
2004.  This appeal was previously before the Board in September 
2009, when it was returned for additional development.



REMAND

Upon review of the claims file, the Board finds, unfortunately, 
that this matter must again be returned for additional 
development.  

When this case was last before the Board, it was returned in 
order to determine whether the Veteran's epididymitis is 
associated with urinary frequency in view of evidence suggesting 
a voiding dysfunction.  In this regard, the Board notes that 
during a September 2008 VA examination, the Veteran reported that 
he urinated four times per day at intervals of four hours and 
twice during the night at intervals of four hours.  Subsequently, 
at his July 2009 Board hearing, the Veteran testified that he 
urinated every two to three hours during the day and three to 
four times at night.

The report of a February 2010 VA examination indicates a finding 
of symptomatic benign prostatic hypertrophy, and the examiner's 
conclusion that it was unclear whether this condition was related 
to the Veteran's service-connected epididymitis.  The examiner 
provided essentially no explanation for this conclusion, 
indicating only that benign prostatic hypertrophy is not 
necessarily related with epididymitis.  Additionally, while the 
examiner noted the Veteran's complaints of nocturia every one to 
two hours and daytime urinary frequency of every four hours, he 
did not specifically offer an opinion as to whether the Veteran 
has a voiding dysfunction associated with his epididymitis as 
requested in the Board's September 2009 remand.  Nor did the 
examiner comment on whether the Veteran has undergone long-term 
drug therapy, one to two hospitalizations per year and/or 
requires intermittent intensive management, as also requested by 
the Board.  In view of the foregoing, together with the 
examiner's recommendation that VA consider "a more detailed 
urologic evaluation" for the Veteran's obstructive symptoms, the 
Board finds that a new VA examination is required to address 
these inadequacies.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

The RO/AMC should afford the Veteran an 
examination by a urologist in order to 
ascertain the severity and manifestations 
of his epididymitis.  All evaluations, 
studies and tests deemed necessary should 
be performed.  

Following review of the record and 
examination, the examiner is asked to 
specify all complaints and clinical 
findings associated with the Veteran 
epididymitis, and more specifically asked 
to offer an opinion as to whether the 
Veteran has a voiding dysfunction, 
prostatic hypertrophy, or any other 
urologic complications associated with his 
service-connected epididymitis.  

If the examiner determines that the 
Veteran has a voiding dysfunction 
associated with epididymitis, the examiner 
should comment on the number of voiding 
intervals per day and per night.  If there 
is no voiding dysfunction associated with 
epididymitis, the examiner should comment 
on whether the Veteran has undergone long-
term drug therapy, one to two 
hospitalizations per year and/or requires 
intermittent intensive management due to 
his epididymitis.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


